    Case: 3:17-cr-00059-TMR Doc #: 83 Filed: 04/04/19 Page: 1 of 3 PAGEID #: 381



                               UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                               Case No. 3:17CR059-TMR
                                                   )
                          Plaintiff,               )
                                                   )
                 v.                                )    MOTION FOR PROTECTIVE ORDER

MYRON D. BAKER,

                          Defendant.




       Pursuant to Federal Rule of Criminal Procedure 16(d)(1), the United States hereby moves

for entry of a Protective Order that would govern the manner in which defendant MYRON D.

BAKER and his counsel handle certain materials produced to them by the United States. Prior to

the trial, the United States intends to produce, among other things, medical records received from

Premier Health as to the victim, (collectively, “the Materials”) related to certain witnesses that will

testify in this matter. 1 Based on concerns regarding victim and patient privacy rights under the

Health Insurance Portability and Accountability Act of 1996 (“HIPPA”) regulations, 45 C.F.R.

164.512(c)(1), the United States respectfully requests that the defense be ordered as follows:

       1.        Defense counsel and MYRON D. BAKER will not disclose any information

contained in the Materials directly or indirectly to any third person except:           attorneys and

investigators who are directly assisting in MYRON D. BAKER’s defense; United States citizens

who the defense interviews as potential witnesses; and potential experts (“Authorized

Individuals”).        Upon disclosing information contained in the Materials to an Authorized



1
 When producing these Materials to MYRON D. BAKER and his counsel, the United States will
clearly mark them as subject to the Protective Order.
   Case: 3:17-cr-00059-TMR Doc #: 83 Filed: 04/04/19 Page: 2 of 3 PAGEID #: 382



Individual(s), defense counsel and MYRON D. BAKER must provide that Authorized

Individual(s) with a copy of the Court’s Protective Order and advise that Authorized Individual(s)

that he or she will be subject to the same obligations as imposed upon defense counsel and

MYRON D. BAKER, by the Protective Order.

       2.      Defense counsel shall not copy or reproduce the Materials unless copied or

reproduced for the express use by an Authorized Individual(s) who is assisting in the defense, and

in that event, the copies or reproductions should be treated in the same manner as the original

Materials. Defense counsel shall maintain a log of any and all copies or reproductions made of

the Materials and to whom they were distributed.

       3.      Defense counsel may permit his client MYRON D. BAKER to review the

Materials in a pre-trial detention facility under defense counsel’s personal observation and

supervision, MYRON D. BAKER may not remove from his counsel or keep the Materials, or

copies or reproductions of the Materials, regardless of format, including, but not limited, personal

notes reflecting content of the Materials.

       4.      Defense counsel and MYRON D. BAKER may only use the Materials solely in

the defense of this case and for no other purpose.

       5.      At the conclusion of this case, defense counsel shall return all of the Materials and

copies or reproductions thereof forthwith to the United States Attorney’s Office.

       6.      Defense counsel shall inform his client MYRON D. BAKER of these restrictions

placed on the Materials, and ensure that he does not disclose or use any information contained in

the Materials in violation of the Protective Order. However, nothing contained in the Protective

Order will preclude any party from applying to the Court for further relief or for modification of

any provision hereof.




                                                 2
   Case: 3:17-cr-00059-TMR Doc #: 83 Filed: 04/04/19 Page: 3 of 3 PAGEID #: 383



       WHEREFORE, the United States respectfully requests the entry of a Protective Order

containing the terms described above.

                                                     Respectfully submitted,

                                                     BENJAMIN C. GLASSMAN
                                                     United States Attorney


                                                     s/Sheila G. Lafferty
                                                     SHEILA G. LAFFERTY (0042554)
                                                     AMY M. SMITH (0081712)
                                                     Assistant United States Attorneys
                                                     Attorney for Plaintiffs
                                                     200 West Second Street
                                                     Suite 600
                                                     Dayton, Ohio 45402
                                                     (937) 225-2910
                                                     Fax: (937) 225-2564
                                                     Sheila.Lafferty@usdoj.gov
                                                     Amy.Smith2@usdoj.gov



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion was served this 4th day of April, 2019,

electronically on: Daniel J. O’Brien, Esq.


                                                     s/Sheila G. Lafferty
                                                     SHEILA G. LAFFERTY
                                                     Assistant United States Attorney




                                                3
